           Case 2:17-cv-06500-GBD Document 17 Filed 11/07/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      )
 Lubov Azria,                                         )
                            Appellant,                )
                                                      )       Case No. 17-CV-6500 (GBD)
            v.                                        )
 BCBG Max Azria Global Holdings, LLC, et al.,         )
                                                      )
                            Appellees.                )

                                         JOINT STATUS REPORT

        Pursuant to the Court’s Order [Docket No. 16], dated May 14, 2018, Appellant and

Appellees submit the following report:

        Discussions between the Appellant and Appellees concerning multiple disputes between

the parties (including the above-captioned appeal) relating to the pending, jointly-administered

bankruptcy cases In re Runway Liquidation Holdings, LLC, et al., Case No. 17-10466 (SCC), are

ongoing. The parties respectfully request that the Court set February 7, 2019, as the deadline for

the parties to submit a further joint status report, apprising the Court of the status of the ongoing

settlement discussions to the extent these proceedings are not otherwise disposed of by mutual

agreement of the parties prior to such date.

 Dated:     November 7, 2018

 KLEE TUCHIN BOGDANOFF & STERN LLP                        PACHULSKI STANG ZIEHL & JONES LLP

 /s/ Robert J. Pfister                                    /s/ Bradford J. Sandler
 Robert J. Pfister, Esq.                                  Robert J. Feinstein, Esq.
 Thomas E. Patterson, Esq.                                Bradford J. Sandler, Esq.
 1999 Avenue of the Stars, 39th Floor                     Steven W. Golden, Esq.
 Los Angeles, California 90067                            780 Third Avenue, 34th Floor
 Telephone: (310) 407-4000                                New York, New York 10017
 Facsimile: (310) 407-9090                                Telephone: (212) 561-7700
                                                          Facsimile: (212) 561-7777

 Counsel to the Appellant                                 Counsel to the Appellees


DOCS_NY:38321.1 08467/001
